Citation Nr: 0842862	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-02 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston Texas.  

The veteran initially filed service connection claims for 
bilateral hearing loss and PTSD in August 2003.  In 
correspondence dated in August 2003, the RO informed the 
veteran of what information and evidence was necessary to 
substantiate those claims.  The veteran did not initially 
respond to that correspondence and the RO subsequently denied 
those claims in a rating decision dated in January 2004.  In 
correspondence dated in February 2004, the RO informed the 
veteran of the denials but that he still had until August 
2004 to submit information and evidence to substantiate his 
claims.  In June 2004, the veteran submitted lay statements 
of his own in support of his PTSD claim, and a lay statement 
from his parents in support of his hearing loss claim.

VA regulations provide that VA must provide notice to a 
veteran upon receipt of a claim for benefits.  See 
38 U.S.C.A. § 3.159(b) (2008).  In the veteran does not 
respond to the notice within 30 days, VA may decide the 
claim.  Id.  However, if the veteran subsequently submits the 
information or evidence requested in the notice within one 
year of the date of the notice, VA must readjudicate the 
claim.  

In response to the veteran's correspondence received in June 
2004, the RO provided the veteran with correspondences dated 
in July and November 2004.  These correspondences showed that 
the RO considered the lay statements contained in the 
veteran's June 2004 correspondence to be new claims for 
service-connected compensation benefits for PTSD and 
bilateral hearing loss.  The RO's correspondences also showed 
that it considered the January 2004 rating decision to be a 
final decision on the merits for both the PTSD and bilateral 
hearing loss claims.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, and 20.1103 (2003).  The RO 
subsequently denied service connection for those claims in a 
rating decision dated in July 2005.   

The Board finds that upon receipt of the veteran's 
correspondence in June 2004, the RO had a duty to 
readjudicate the PTSD and bilateral hearing loss claims.  As 
such, the January 2004 rating decision was not final.  The 
Board has phrased the PTSD and bilateral hearing loss issues 
as original claims for compensation benefits rather than as 
claims to reopen finally adjudicated claims.    

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in August 2008; a transcript 
is of record.  The veteran had received written notice of his 
hearing in a letter dated in July 2008.  This letter was 
dated less than 30 days from the scheduled hearing date.  VA 
regulations provide that a veteran be notified of a scheduled 
hearing no less than 30 days prior to the hearing date.  
38 C.F.R. § 19.76 (2008).  This right will deemed to have 
been waived if the appellant accepts an earlier hearing date 
due to cancellation of another previously scheduled hearing.  
Id.  On the record at his Travel Board hearing, the veteran 
agreed to proceed with the hearing despite not having been 
given the full 30 days notice.  The Board deems his right to 
such notice to have been waived.   

The Board also recognizes that in the July 2005 rating 
decision, the RO denied service connection claims for joint 
pain in various joints.  The RO included these issues in the 
statement of the case, dated in October 2006.  In his 
substantive appeal, received at the RO in December 2006, the 
veteran named the four issues captioned above and specified 
that he was appealing only those issues.  The Board, 
therefore, finds that it has no jurisdiction for the claims 
for joint pain in various joints.  See 38 C.F.R. § 20.202 
(2008).  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The competent medical evidence does not include a PTSD 
diagnosis conforming to the Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV) criteria.

3.  The competent medical evidence of record does not show 
that any bilateral hearing loss was present during service, 
manifested to a compensable degree within one year following 
the veteran's discharge from service, or that it is otherwise 
related to his active duty service. 

4.  The evidence does not support a finding that the 
veteran's subjective headaches began in or were aggravated 
during active duty service, or that they are otherwise 
related to such service.  

5.  The competent medical evidence does not show that the 
veteran has allergies.

6.  The evidence does not corroborate the veteran's 
statements concerning his symptoms such as dizziness and 
fatigue.


CONCLUSIONS OF LAW

1.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).  

2.  Hearing loss was not incurred or aggravated during active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R §§ 3.159, 3.303, 3.307, 3.385 (2008).  

3.  A disability manifested by headaches was not incurred or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R § 3.303 (2008).  

4.  An allergy disability was not incurred or aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  The veteran was provided notice 
with respect to his PTSD and bilateral hearing loss claims in 
correspondences dated in August 2003, November 2004, and 
February 2006.  The veteran was provided notice with respect 
to his headaches and allergy claims in the November 2004 and 
February 2006 correspondences.  In the August 2003 
correspondence, the RO advised the veteran of which portion 
of the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Specifically, the RO advised that VA would obtain records in 
the custody of federal agencies, and that it was the 
veteran's responsibility to obtain records in the custody of 
non-federal agencies.  The RO also provided the veteran with 
a PTSD questionnaire for the purpose of obtaining relevant 
information and evidence in support of that claim.  

In the November 2004 correspondence, the RO informed the 
veteran of what the evidence needed to show to establish 
entitlement to service-connected compensation benefits.  The 
RO also specifically referred to the veteran's bilateral 
hearing loss, PTSD, allergies, and headaches claims.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006) (noting that 
failure to specifically notify a veteran with respect to each 
claim is presumed to be prejudicial error).  Although no 
longer required by the regulations, the Board notes that the 
RO also requested that the veteran send any evidence in his 
possession that pertained to the claims.  See 73 Fed. Reg. 
23353-23356 (April 30, 2008) (to be codified at 38 C.F.R. pt. 
3) (amending 38 C.F.R. § 3.159(b)(1)).  The RO advised the 
veteran of which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Specifically, the RO advised that VA 
would obtain records in the custody of federal agencies, and 
that it was the veteran's responsibility to obtain records in 
the custody of non-federal agencies.  

Finally, in the February 2006 correspondence, the RO again 
provided notice with respect to the bilateral hearing loss, 
PTSD, allergies, and headaches claims.  In that notice, the 
RO informed the veteran of what the evidence needed to show 
to establish entitlement to service-connected compensation 
benefits, which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

In the instant appeal, the veteran was not provided with 
notice with respect to the disability rating and effective 
date elements of a service connection compensation claim as 
required by Dingess/Hartman.  Despite the inadequate notice 
provided to the veteran on these two elements for each of his 
claims on appeal, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) 
(holding that VCAA notice errors are presumed to be 
prejudicial and it is VA's duty to rebut the presumption).  
For reasons explained more fully below, the Board is denying 
the claim of entitlement to service connection for each of 
the claims on appeal.  As such, neither a disability rating 
nor an effective date will be assigned for any of the claims, 
making evidence pertaining to either of these elements 
irrelevant.  A failure to provide notice of these elements 
could not have resulted in prejudice.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and his personnel records (the veteran's 
"201" file).  The RO also obtained VA Medical Center (VAMC) 
progress notes, dated in January 2005.  

In correspondence dated in June 2004, the veteran informed VA 
he had seen doctors in Texas "over the years" but could not 
remember their names.  The veteran reported seeing one of 
them "this past year"; he did not indicate when he saw the 
others.  He saw one of these doctors for a general physical 
examination and another for allergies.  

At his Travel Board hearing, he stated that he had been seen 
by a private psychologist.  The January 2005 VAMC progress 
note also reflected that the veteran had seen a private 
psychologist.  According to that note, the veteran had seen 
that psychologist two months earlier.  

The veteran must cooperate fully with VA's reasonable efforts 
to obtain relevant records from non-federal agency or 
department custodians.  The claimant must provide enough 
information to identify and locate the existing records, 
including the person, company, agency or other custodian 
holding the records; the approximate time frame covered by 
the records; and, in the case of medical treatment records, 
the condition for which treatment was provided.  38 C.F.R. 
§ 3.159(c)(1)(i) (2008).  As noted, the veteran has been 
advised that VA will assist him in obtaining relevant records 
from non-federal sources, but that it is his ultimately 
responsibility to submit them (see RO's letters dated in 
November 2004 and February 2006).  As the veteran has not 
provided a name or address of the doctors he saw, the Board 
finds that VA has no duty to assist the veteran in obtaining 
records of this treatment.  

The veteran also informed VA in correspondence dated in 
November 2004 that he was currently being seen by a Dr. M. 
and that he would submit those records in the future.  
Approximately nine days later, the RO received a letter from 
this doctor.  The veteran has not provided any additional 
information about this doctor or the treatment received.  The 
Board finds that because the veteran has not notified VA of 
any additional records from this doctor, there is no further 
duty to assist the veteran in acquiring such records.  See 
38 C.F.R. § 3.159(c)(1)(i) (2008).  

The veteran was also provided with a QTC audiological 
examination in October 2003, a VA neuropsychiatric/PTSD 
examination in March 2005, a VA sinus examination in March 
2005, and a VA neurological disorders examination in April 
2005.  The Board finds that no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to veteran's claims.  
Accordingly, the Board will proceed with appellate review.



II.  PTSD

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  But see Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) (recognizing that in certain 
circumstances lay evidence may be competent to establish a 
disability).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2008).  Section 
4.125(a) of 38 C.F.R. incorporates the Diagnostic and 
Statistical Manual of Mental Disorders-IV as the governing 
criteria for diagnosing PTSD.  38 C.F.R. § 4.125(a) (2008).   

Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  For a PTSD service connection claim, 
if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 
3.304(f)(1) (2008).   

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99, 65 
Fed. Reg. 6256-6258 (2000).  Participation in a particular 
"operation" or "campaign" typically would not, by itself, 
establish that a veteran engaged in combat.  Id.  When there 
is an approximate balance of positive and negative evidence 
regarding whether the veteran engaged in combat with the 
enemy, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. 5107(b) (West 2002), VAOPGCPREC 
12-99, 65 Fed. Reg. 6256-6258 (2000).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Analysis

The veteran is claiming entitlement to service connection for 
PTSD as a result of Vietnam experiences.  The veteran has 
submitted various written statements in addition to the 
testimony provided at his Travel Board hearing.  The Board 
will summarize his contentions.  In written correspondence 
dated in June 2004, the veteran described how on the first 
night he was in Vietnam, his base at Da Nang was hit with 
rockets.  The veteran recalled being subject to numerous 
rocket attacks during his time there.  The veteran also 
described a time he was knocked off his feet from an 
explosion close to him.  The veteran also remembered seeing 
many dead soldiers in body bags.  The veteran reported he 
still experienced nightmares about the war.  At his Travel 
Board hearing, the veteran recounted similar experiences.

In a statement dated in November 2004, the veteran explained 
how his fear of war was "extreme" before he went to Vietnam 
and increased when he was there.  The veteran attributed this 
to his father's experiences in the Navy during World War II.  

After carefully reviewing the record, the medical evidence in 
conjunction with the statements offered by the veteran, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.  
First, the Board does not find the veteran is entitled to the 
presumption for combat veterans.  His DD Form 214 confirmed 
that he served in the Republic of Vietnam from March 1971 to 
January 1972 and that he earned several awards for this 
service.  None of the awards, however, was indicative of 
combat.  Moreover, the veteran has not alleged any stressors 
related to combat.  Although he recalled being subject to 
rocket attacks, such events, by themselves, are not 
considered combat.  See Pentecost v. Principi, 16 Vet. App. 
124, 127 (2002).

The Board acknowledges that it may be possible to verify the 
veteran's recollections regarding coming under attack on his 
first night in Vietnam.  See id. at 128-129 (noting that unit 
records showing attacks on a veteran's unit are credible 
supporting evidence that the veteran experienced the attacks 
personally).  Even if these events had been corroborated, 
however, the Board would not be able to grant the claim 
because the medical evidence did not include a PTSD diagnosis 
conforming to DSM-IV criteria.  

The veteran was provided with a VA neuropsychiatric 
examination in March 2005.  In a report of that examination, 
Dr. C.G. confirmed that the veteran's claims file had been 
reviewed in conjunction with the examination.  Dr. C.G. 
discussed the veteran's relevant history including before, 
during, and after the military.  Some of the veteran's 
reported military experiences included being subject to 
rocket attacks his first night in Vietnam, frequently hearing 
"sounds of war," and seeing bodies brought out in body 
bags.  The doctor described the veteran's post-military 
symptoms, some of which included dreaming about Vietnam and 
experiencing daily memories of Vietnam.  Last, the doctor 
reported mental status examination findings.  The doctor 
concluded that the veteran "did not meet the criteria for 
PTSD given that criteria [sic] C was not satisfied."  
Therefore, the doctor stated, PTSD was not a result of his 
military service.  

The doctor did diagnose major depressive disorder, recurrent, 
mild, and anxiety disorder, not otherwise specified on Axis 
I.  The doctor, however, attributed the veteran's depressive 
symptoms to learning difficulties or a change in his work 
situation 15 years ago.  The doctor also stated that the 
depressive symptoms could be related to his anxiety symptoms 
because of overlapping symptomatology, but the veteran dated 
the onset of the depressive symptoms and precipitant to 
factors other than military service.  

The Board finds that this examination report is highly 
probative weighing against the veteran's claim.  The doctor 
thoroughly discussed the veteran's relevant history and 
affirmed the claims file had been reviewed.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (noting that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

The Board acknowledges that the medical evidence did include 
a VA neurological examination, dated in April 2005, in which 
the doctor noted a past medical history of PTSD.  The Board 
declines to give this report much weight as it relates to the 
veteran's PTSD claim for two reasons.  First, this report was 
prepared in conjunction with the veteran's headaches claim 
and not for the purpose of establishing entitlement to PTSD.  
Any references to PTSD are likely to be less accurate 
compared with a report prepared specifically in conjunction 
with a PTSD examination.  Second, the examination report 
included no clinical examination findings or statements on 
behalf of the doctor confirming that the veteran met the DSM-
IV criteria for PTSD.  Noting a history of the disorder does 
not qualify as a diagnosis conforming to the DSM-IV criteria.  
To the extent that this report refers to PTSD, it is 
outweighed by the March 2005 VA examination report.

At his Travel Board hearing, the veteran was unable to 
identify any medical professionals who had diagnosed him with 
PTSD and the Board has not found any medical evidence of a 
diagnosis in the record.  Without medical evidence of a PTSD 
diagnosis, the Board must deny the claim.  38 C.F.R. 
§ 3.304(f) (2008).  

III.  Hearing Loss

Legal Criteria

In addition to the criteria for establishing service 
connection generally as provided in 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303 and discussed more fully above, service 
connection for bilateral hearing loss may be presumed in 
certain circumstances.  Where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and an 
organic disease of the nervous system, specifically, 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  
Absent a showing of an impaired hearing disability at the 
time of separation from service or within the statutory 
presumption period of one year, a veteran may nevertheless 
establish service connection by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).      

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  

Analysis

In support of his hearing loss claim, the veteran submitted a 
written statement from his parents, dated in September 2003 
(received at the RO in June 2004).  In that statement, the 
veteran's parents reported noticing the veteran had hearing 
loss upon his return from Vietnam. 

At his Travel Board hearing, the veteran testified that he 
wore no earplugs in service and was "around a lot of 
explosions."  The veteran described his difficulties with 
hearing background noises in loud situations.  When asked 
whether his hearing was bad before he started work as a 
bricklayer, he responded in the affirmative, but noted that 
it seemed to have gotten worse over the years.  

The veteran's service medical records included a pre-
induction physical examination report, dated in August 1970, 
which was negative for any findings of hearing loss.  
Specifically, the following audiometer results, in pure tone 
thresholds, in decibels, were reported at that time: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
-5
--
0
LEFT
-5
5
-5
--
5

The veteran's separation examination report, dated in January 
1972, did not include audiometer findings.  However, 
whispered voice testing was reported to be 15/15 bilaterally.  
Thus, there is no competent medical evidence that either 
during service or upon his discharge, the veteran had 
impaired hearing satisfying the criteria for a disability 
under VA regulations.  38 C.F.R. § 3.385 (2008).  There is 
also no competent medical evidence in the claims file showing 
that the veteran had sensorineural hearing loss (an organic 
disease of the nervous system) to a degree compensable under 
VA regulations within one year of his discharge.  Such a 
diagnosis would entitle the veteran to service connection on 
a presumptive basis.  See 38 C.F.R. § 3.309(a) (2008).  

The veteran was provided with a QTC audiological examination 
in October 2003.  In a report of the examination, P.A., Au.D. 
(Doctor of Audiology) reported the veteran's subjective 
history as it pertained to hearing.  Dr. P.A. noted that the 
veteran reported first noticing hearing loss in both ears 
around 1971.  The veteran also reported familial hearing 
loss.  The veteran's reported military noise exposure 
included helicopters, explosions, and firing of weapons.  The 
veteran denied using hearing protection in service.  Post-
service, the veteran reported working as a bricklayer for 30 
years with hearing protection.  Recreational sources of noise 
the veteran reported included hunting, motorcycles, and 
personal watercraft.  The veteran reported using hearing 
protection when around these sources.  The veteran's current 
symptoms included ringing in the ears and difficulty hearing 
when background noise was present.  The veteran reported he 
received no treatment for his hearing loss.  

Dr. P.A. noted the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
30
70
LEFT
10
15
25
35
60

Speech recognition scores per the Maryland CNC Word List were 
100 percent in each ear.  The audiologist diagnosed moderate-
severe high frequency sensorineural hearing loss beyond 3000 
Hertz bilaterally.  The audiologist concluded that the 
veteran's high frequency sensorineural hearing loss was 
consistent with noise exposure, but that family history and 
the effects of aging and civilian noise exposure could not be 
ruled out as contributing factors.  Given the veteran's 
military information of 15/15 discharge audiometrics, Dr. 
P.A. said, the current hearing loss was less likely than not 
military service related.  

The medical evidence also included a letter from S.C., 
Certified Audiologist, of the Hemphill Hearing Center, dated 
in September 2003.  In that letter, S.C. reported that the 
veteran had been exposed to noise in the military and the 
workplace.  S.C. stated the veteran used no hearing 
protection in the military, but did when required while in 
the workplace.  S.C. noted that audiometric test results 
indicated normal hearing through 1000 Hertz, then sloping to 
a mild to severe sensorineural hearing loss bilaterally.  
Speech reception thresholds were 15 decibels bilaterally, and 
speech discrimination scores in quiet were 96 percent at 50 
decibels bilaterally.  Speech discrimination scores in noise 
at 50 decibels were 88 percent bilaterally with a signal to 
noise ration of +5 decibels.  S.C. stated that the 
configuration of the veteran's hearing loss was consistent 
with individuals who had been exposed to excessive noise with 
no hearing protection.  Included with the letter was an 
audiogram report.   

The Board finds that the preponderance of the evidence is 
against the veteran's hearing loss claim.  The QTC 
examination report, although showing that the veteran has a 
hearing loss disability as defined by VA regulations, does 
not show that the hearing loss has been medically linked to 
the veteran's active duty service.  Dr. P.A.'s report was 
based upon a review of the claims file and thorough 
discussion of the veteran's relevant medical history.  The 
Board finds it to be highly probative against the veteran's 
claim.  See Prejean, 13 Vet. App. at 448-49 (noting that 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

Regarding the audiology report from Hemphill Hearing Center, 
the Board does not find it to be highly probative in the 
veteran's favor.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(the Board must weigh the probative value of medical opinions 
and in doing so, may favor one medical opinion over the 
other).  First, although S.C. noted that the veteran's 
hearing loss was consistent with individuals who had been 
exposed to excessive noise with no hearing protection, she 
did not specify the likelihood that the veteran's military 
noise exposure was the cause of his hearing loss.  Second, 
S.C. did not indicate she had reviewed the veteran's claims 
file and instead, it appears she based her opinion on only 
current clinical examination findings and the veteran's 
subjective history.  For these reasons, the Board gives 
little weight to this report.  See Prejean v. West, 13 Vet. 
App. at 448-49 (2000); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994) (holding that the Board must account 
for the evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to 
the claim).  

The Board retains discretion to make credibility 
determinations and otherwise weigh the evidence submitted.  
Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) 
(citing Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. 
Cir. 2006)).  The appellant's credibility affects the weight 
to be given to his testimony, and it is the Board's 
responsibility to determine the appropriate weight.  
Washington v. Nicholson, 19 Vet. App. 363, 369 (2005).  
Regarding the veteran's statements reflected in the October 
2003 QTC examination report that he first noticed hearing 
loss in 1971, the Board finds they are outweighed by the 
absence of any hearing loss findings in the service medical 
records and the absence of any medical evidence documenting 
hearing loss for many years after service.  See Buchanan, 451 
F.3d at 1336 (Fed. Cir. 2006) (holding that the Board may 
consider and weigh the lack of contemporaneous medical 
records against a veteran's lay evidence).  
 
To the extent that the veteran's statements link his current 
hearing loss to his military service, the Board declines to 
give them any weight.  The appellant is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  As a layperson, 
however, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  



IV.  Headaches and Allergies 

Evidence

At his Travel Board hearing, the veteran testified that when 
he returned from Vietnam, he was "hurting and aching all the 
time."  The veteran specifically noted he had a mild 
headache all the time that worsened.  He testified that he 
first sought treatment about one year after he was discharged 
from active duty.  At that time, the veteran saw an allergy 
specialist who gave him "some shots once a week."  These 
seemed to help, but the veteran discontinued them because he 
could no longer afford them.  The veteran stated that he took 
aspirin for his headaches.  The veteran testified that he 
went back to see an allergy specialist five years ago, and 
was told he did not have allergies.  The veteran reported he 
currently experienced headaches two-three times a week.  He 
reported experiencing "aches" daily, but did not specify 
where he ached.  Some of the doctors the veteran had seen 
over the years had linked his headaches to allergies, others 
had not, according to the veteran.  The veteran felt that 
these problems might have been related to Agent Orange 
exposure.  

The veteran also reported being subject to rocket attacks 
when in service.  Some of these attacks resulted in the 
veteran being knocked off his feet.  The veteran recalled an 
injury from a blast that gave him a concussion and knocked 
him down.  The veteran denied loss of consciousness.  

In written correspondence received at the RO in June 2004 and 
dated in 2003, the veteran recalled getting sick upon his 
arrival to Vietnam.  The veteran described how when he 
returned from Vietnam, he experienced aches and pains that he 
compared to a mild flu.  The veteran stated he went for a 
complete physical examination about two years after returning 
to the United States, but that "nothing showed up."  The 
veteran then said he sought treatment for allergies and got 
shots for a while, which made him feel better.  The veteran 
stated that after a while he discontinued the shots.  The 
veteran stated he had seen a doctor in that year who had told 
him he had no allergies.  In addition to aches and pains, the 
veteran described symptoms such as an inability to 
concentrate, poor memory, loss of energy, nervousness, night 
terrors, dizziness, and nausea.  

In a written statement from the veteran's parents, received 
at the RO in June 2004, they recalled the veteran complaining 
of joint pains and headaches upon his return from Vietnam.  

In a statement dated in November 2004, the veteran alleged he 
had always had joint pain, allergies, and headaches since 
Vietnam.  The veteran stated that he "tried to just live 
with the conditions by taking over-the-counter medication."  

The medical evidence pertaining to the veteran's headaches 
and allergies included service medical records; a letter from 
S.C., Certified Audiologist; a letter from private practice 
physician Dr. A.M.; a VAMC progress note; and VA examination 
reports dated in March 2005 and April 2005.  

The veteran's service medical records, including his 
veteran's separation examination report, dated in January 
1972, were negative for complaints, treatment, or diagnoses 
of allergies or headaches.  

In the letter from S.C., Certified Audiologist, dated in 
September 2003, the audiologist stated that in August 2003, 
the veteran presented with complaints of malaise, headaches, 
and constant flu-like symptoms since his Vietnam service.  
S.C. stated that the veteran had been exposed to "extremely 
excessive noise with no hearing protection" while in the 
service.  

In the letter from Dr. A.M., November 2004, the doctor stated 
that he had reviewed the veteran's "military record" and 
noted he had served in Vietnam.  Knowing that the veteran had 
been exposed to Agent Orange and "extreme tropical like 
weather conditions," the doctor stated that it was his 
belief the veteran's "current condition of joint pain and 
allergies was more likely than not a result of this 
exposure."  

Medical evidence also included a VAMC progress note from the 
Beaumont Outpatient Clinic, dated in January 2005.  In that 
note, Dr. R.P. noted that the veteran presented with 
complaints of allergy symptoms that the veteran felt could 
have been triggered by exposure to Agent Orange.  The veteran 
complained of aching all the time with flu-like symptoms 
since he came back from Vietnam, where he had been sick.  The 
veteran reported having allergies and that he experienced 
headaches regularly in the frontal area.  Neurological 
examination was "grossly normal."  The doctor reported no 
abnormalities on ear, nose, and throat examination.  The 
doctor's assessment was "allergies" and the plan was to try 
Claritin and flunisolide nasal spray for treatment.

In a March 2005 VA sinus examination report, Dr. C.K. 
confirmed that he had reviewed the veteran's claims file and 
electronic records from the VAMC Beaumont Outpatient Clinic.  
The doctor specifically noted Dr. A.M.'s November 2004 
letter.  The doctor discussed the veteran's relevant family, 
military, and occupational history.  When asked about what 
kinds of problems Agent Orange had caused him currently, the 
veteran responded "achiness in my body," "tired all the 
time," and "forehead headaches."  Regarding the headaches, 
the veteran reported they occurred 2 or 3 times a week.  The 
veteran took aspirin for relief.  For allergies, the veteran 
reported being told by a doctor "several years ago" that he 
was allergic to grass, molds, chocolate, and "some other 
things."  The veteran recalled receiving shots for these 
allergies.  The veteran reported that more recently, he had 
been told that his symptoms of aches and pains were not 
related to allergy.  The doctor discussed pertinent clinical 
examination findings, which were essentially normal.

Regarding the headaches, Dr. C.K. concluded that he was 
unable to confirm a diagnosis of headaches, but recommended 
that the veteran be seen by a neurology specialist.  
Regarding the allergies, Dr. C.K. stated that the allergy 
diagnosis could not be confirmed.  Dr. C.K. noted that the 
veteran had been prescribed Claritin and nasal steroid spray 
for the allergies, but that this treatment had been 
ineffective.  The doctor noted that the veteran's symptoms 
included muscle soreness, primarily in the upper body.  The 
doctor stated that the veteran's occupation should be 
considered.  In the report, Dr. C.K. had noted that the 
veteran worked as a bricklayer for 30 years.  

The veteran underwent a VA neurological examination in April 
2005.  In a report of that examination, Dr. A.S. noted that 
the claims folder was not available for review and that there 
were no relevant medical records found on electronic data 
search.  The doctor noted the veteran's subjective history, 
which included reports of headaches existing prior to 
service.  The veteran reported that his mother suffered from 
migraines and that his siblings may have suffered from 
headaches as well.  The veteran stated there had been no 
change in his headaches over time and that the 
characteristics of the headaches did not change in service.  
The veteran denied a history of head injuries. 

Dr. A.S. described the veteran's current subjective 
complaints, which included headaches localized to the 
bilateral front to temporal region that were dull and became 
throbbing.  The veteran reported a frequency of headaches 2-3 
times per week, but that he experienced more severe headaches 
once every 3-4 months.  According to the report, the veteran 
had never sought evaluation for the headaches before, during, 
or after service.  

Dr. A.S. discussed pertinent clinical examination findings 
and diagnosed chronic mixed (vascular plus tension type) 
headaches, mild to moderately severe in severity, and 
depression.  Dr. A.S. stated that the neurological 
examination was normal, as there was no evidence of 
intracranial pathology accounting for the headaches.  The 
doctor also stated that there as no evidence to suggest that 
the veteran's current headaches were as a result of military 
service.  The doctor reasoned that the veteran "clearly 
stated that they existed prior to entering the service and 
have remained unchanged over the years."  The doctor also 
noted there had been no history of headache exacerbation 
during service.  

Legal Criteria and Analysis

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3) (West 2002 & 
Supp. 2008), 38 C.F.R. § 3.307(a)(6)(iii) (2008).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during that 
period.  Id.  

If the veteran was exposed to an herbicide agent during 
active military, naval, or air service, certain diseases 
shall be service-connected if the requirements of 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service.  Such diseases are listed in 38 
C.F.R. § 3.309(e) (2008).  The term "herbicide agent" means 
a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, specifically 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 
3.307(a)(6) (2008).  

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-46 (1994).  Here, there is no basis for granting service 
connection on a presumptive basis for either headaches or 
allergies due to herbicide exposure because neither disease 
is listed among the presumptive diseases under 38 C.F.R. 
§ 3.309(e).  Notwithstanding the presumptive provisions, 
service connection for claimed residuals of exposure to 
herbicides also may be established by showing that a disorder 
resulting in disability is, in fact, causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997) (citing 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.303).  
The Board, therefore, will consider the veteran's claims on a 
direct basis of entitlement.  

Upon reviewing both the lay and medical evidence, the Board 
finds no basis to grant service connection for headaches.  
The most probative evidence against the veteran's claim is 
the neurological examination report.  Although the examiner 
did not review the claims file, the Board finds that the 
information on which he based his opinion was credible.  See 
Coburn v. Nicholson, 19 Vet. App. 427 (2006) (holding that a 
medical opinion cannot be disregarded solely on the rationale 
that the medical opinion is based on a history provided by 
the veteran); see also Kowalski v. Nicholson, 19 Vet. App. 
171, 179-180 (2005) (noting that the Board must evaluate the 
credibility and weight of the history on which the opinion is 
predicated).  In making this finding, the Board has 
considered that the veteran reported that the headaches had 
existed prior to service and that other family members had 
experienced headaches.  

The Board also finds that the March 2005 VA sinus examination 
report and the January 2005 VAMC progress note do not support 
the veteran's headaches claim.  In neither of these documents 
did the examining physicians confirm a diagnosis of headaches 
or attribute them to the veteran's active duty service.  

Finally, the Board considers that the service medical records 
did not document treatment or complaints for headaches and 
that the first documentation of a complaint of headaches was 
in the September 2003 letter from S.C., Certified 
Audiologist.  See Buchanan, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (holding that the Board may consider and weigh the lack 
of contemporaneous medical records against a veteran's lay 
evidence).  The absence of complaints in service or for many 
years thereafter weighs heavily against the claim.  Regarding 
the blast injury the veteran recalled experiencing, the 
veteran has not alleged that his headaches had arisen out of 
that incident.  Any suggestions that they did arise from such 
an incident are outweighed by the lack of medical evidence 
concerning this incident and that the veteran had not 
informed any doctors of this incident.  The preponderance of 
the evidence weighs against granting service connection for 
headaches.

The Board also finds the preponderance of the evidence to be 
against the veteran's allergies claim.  As for the 
conflicting evidence as to whether the veteran has allergies, 
the Board finds that the evidence against his claim outweighs 
evidence supporting it.  Although Dr. A.M. attributed "joint 
pain and allergies" to the veteran's active duty service, he 
did not explain whether the veteran had been diagnosed with 
allergies based on objective testing or whether the veteran's 
allergy condition consisted only of subjective complaints.  
The veteran's own statements at his Travel Board hearing that 
a physician had told him five years earlier that he did not 
have allergies sheds doubt on whether he has allergies.  The 
Board declines to give the VAMC progress note much weight 
because that assessment was apparently based on the veteran's 
subjective complaints; there were no objective findings to 
support the diagnosis.  Moreover, there were no follow-up 
records to suggest that the prescribed allergy treatment 
actually alleviated his symptoms, which would indicate that 
his symptoms were due to allergies.  Instead, as the March 
2005 VA sinus examination report showed, the veteran reported 
that this treatment did not help.  Thus, the competent 
medical evidence weighs heavily against finding that the 
veteran has allergies.  

The Board declines to give any weight to the veteran's 
opinion that he has allergies as a result of his active duty 
service, to include herbicide exposure.  As a layperson, he 
has no professional expertise.  Lay assertions regarding 
medical matters such as diagnosis or etiology of a disability 
have no probative value because laypersons are not competent 
to offer medical opinions.  Where a claim involves issues of 
medical fact, such as causation or diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The Board has also considered the veteran's statements that 
he is competent to make, for example how he experienced 
fatigue, dizziness, generalized aches, etc, ever since 
service (see veteran's statement received at the RO in June 
2004).  The Board does not find these to be supportive of his 
allergies claim.  As for the generalized aches and pains, 
these have been attributed to various diagnoses, none of 
which was allergies (see VA joints examination report dated 
in March 2005).  Moreover, the veteran's claims for joint 
pain were denied in a July 2005 examination report; as noted 
above, the veteran did not perfect his appeal with respect to 
those claims.  

Regarding the other symptoms that the veteran has alleged 
were caused by allergies, such as dizziness and fatigue, they 
have not been attributed to a known clinical diagnosis.  
Moreover, the veteran's lay statements were not corroborated 
by any objective findings.  Entitlement to service-connected 
benefits is specifically limited to cases where there is a 
current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (providing that in the absence of proof of a 
present disability there can be no valid claim).  Here, there 
is no medical evidence of allergies or credible lay evidence 
of a disability manifested by symptoms such as dizziness or 
fatigue.

As the preponderance of the evidence is against the headaches 
and allergy claims, the benefit of the doubt doctrine is not 
applicable, and the Board must deny these claims.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1990). 


ORDER

1.  Service connection for PTSD is denied.

2.  Service connection for bilateral hearing loss is denied.

3.  Service connection for headaches is denied.

4.  Service connection for allergies is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


